UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:08-CR-124-T-17TGW

JAVARIS WILLIAMS.

 

ORDER

This cause is before the Court on:

Dkt. 68 Construed Motion to Reduce Sentence
Dkt. 72 Response
Defendant Javaris Williams, pro se, moves for a reduction of his sentence,

arguing that an Armed Career Criminal enhancement was improperly applied.

Defendant Javaris Williams entered into a Plea Agreement, pleading
guilty to Count 1 of the Indictment. Defendant Williams was sentenced on Count
1 on November 24, 2008 to a term of imprisonment of 120 months, a term of
supervised release of 36 months: fine waived, and a special assessment fee
of $100.00.

Defendant Williams served his term of imprisonment and was released

to supervised release on February 17, 2017.

The Court notes that a hearing was conducted as to Defendant Williams’
request for new counsel on March 11, 2019, and Defendant’s Motion was denied.
(Dkts. 69, 74, 75).

At the time that Defendant Williams moved for a reduction of
sentence, there was a pending petition for revocation of supervised

release, which has been adjudicated.

Because Defendant Williams has already served Defendant’s
term of imprisonment, Defendant Williams is not eligible for relief
under Amendment 782. USSG Sec. 1B1.10(b)(2)(C) prohibits reduction
of a sentence below time served. Accordingly, it is

ORDERED that pro se Defendant Javaris Williams’ Motion for
Sentence Reduction (Dkt. 68) is denied.

DONE and ORDERED in Chambers in Tampa, Florida on this S
day of November, 2019.

 

 

 
   
   
  

’ MAO?”
Pe ngs pn

cas
5 ons
Mw aw —

gas é fh p46) Ls
OIL ID OP EGT Clow

IZABETH A. KOVACRE
_——

    
   
 

 

Co Senior United States District Ju

Copies to:

All parties and counsel of record
